FILED
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                May 24, 2016
                                    TENTH CIRCUIT
                                                                            Elisabeth A. Shumaker
                                                                                Clerk of Court
 UNITED STATES OF AMERICA,

           Plaintiff - Appellee,

 v.                                                       No. 16-1075
                                                   (D.C. Nos. 1:15-CV-01948-RM and
 MERVIN EDY WOLF,                                    1:14-CR-00107-RM-1)
                                                         (D. Colorado)
           Defendant - Appellant.


                                ORDER DENYING
                         CERTIFICATE OF APPEALABILITY *


Before BRISCOE, GORSUCH, and McHUGH, Circuit Judges.



       Petitioner-Appellant Mervin Edy Wolf, a federal prisoner proceeding pro se, seeks

a certificate of appealability (COA) under 28 U.S.C. § 2253(c)(1)(B) to appeal the district

court’s denial of his petition for a writ of habeas corpus under 28 U.S.C. § 2255. Because

he is proceeding pro se, we construe Mr. Wolf’s filings liberally, see Hall v. Bellmon, 935
F.2d 1106, 1110 (10th Cir. 1991), but “our role is not to act as his advocate,” Gallagher


       *
       This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
v. Shelton, 587 F.3d 1063, 1067 (10th Cir. 2009). Before filing his § 2255 petition,

Mr. Wolf entered a guilty plea in the United States District Court for the District of

Colorado to three of the four counts in his indictment.

       After the court imposed a sentence of 720 months, Mr. Wolf filed a motion under

§ 2255 in the district court, claiming he accepted the plea as a result of ineffective

assistance of counsel. In denying Mr. Wolf’s petition, the district court concluded Mr.

Wolf had failed to demonstrate that his counsel’s performance was deficient and that his

counsel’s alleged errors prejudiced him to the extent that he would not have entered a

plea and instead opted for trial.

       Mr. Wolf has now filed a combined merits brief and application for a COA in this

court. Exercising jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a), we deny Mr.

Wolf’s application for a COA and dismiss his appeal. As the district court correctly

noted, Mr. Wolf’s failure to demonstrate prejudice is fatal to his request for a COA.

                                    I.   BACKGROUND

       In January 2014, Minor #1, a fourteen-year-old child living in California,

disclosed to her family and to law enforcement that Mr. Wolf had been molesting her

since 2007, when she was seven years old. She further detailed the nature of his sexual

abuse, stating that he had filmed and photographed the incidents. On March 5, 2014,

Minor #1 called Mr. Wolf (at the direction of law enforcement), and during their recorded

conversation Mr. Wolf confirmed that he had a sexual relationship with the victim and

that he had recorded the abuse.
                                                 -2-
       On the same day, a federal search warrant was executed at Mr. Wolf’s home in

Colorado. Upon being confronted with the allegations of abuse, and after being advised

of his Miranda rights, Mr. Wolf admitted to traveling from Colorado to California to

commit the abuse and to videotaping and photographing the incidents. Authorities

recovered a number of devices containing evidence of the abuse, including computers

and cameras. Several weeks later, a four-count indictment was entered against Mr. Wolf,

who at the time was sixty-two years old.

       Count One of the indictment, which carried a sentence of not less than thirty years

and not more than life, charged Mr. Wolf with crossing a state line with the intent to

engage in a sexual act with a person under the age of twelve, in violation of 18 U.S.C.

§ 2241(c). Counts Two through Four, which each carried a sentence of not less than

fifteen years’ and not more than thirty years’ imprisonment, charged Mr. Wolf with

enticing a minor to engage in sexually explicit conduct for the purpose of producing a

visual depiction of such conduct, in violation of 18 U.S.C. § 2251(a). In total, Mr. Wolf

faced a potential sentence of 120 years in prison.

       Several months later, Mr. Wolf pled guilty to Counts Two, Three, and Four of the

Indictment. In exchange for Mr. Wolf’s agreement to waive a venue challenge, the

United States agreed to dismiss Count One of the Indictment. Under the terms of the plea

agreement, Mr. Wolf also waived his right to appeal under the condition that he was

permitted to raise the “claim that [he] was denied the effective assistance of counsel.”

Mr. Wolf was also permitted to seek a minimum sentence of fifteen years’ imprisonment,
                                                -3-
recognizing that the United States would seek the maximum sentence allowable of ninety

years’ imprisonment. Mr. Wolf was ultimately sentenced to sixty years (720 months) in

prison. Consistent with his waiver, he did not file an appeal.

       In March 2016, Mr. Wolf filed a challenge to his plea under § 2255, claiming he

entered the plea as a result of the ineffective assistance of counsel. He raised six claims in

his petition, arguing that counsel failed to: (1) challenge the constitutionality of the

statute under which he was charged—18 U.S.C. § 2251(a)—because the statute allegedly

violates the Tenth Amendment; (2) challenge the lack of a nexus between Mr. Wolf’s

actions and interstate commerce, thereby depriving him of his right to due process; (3)

raise a venue challenge, since the alleged conduct occurred in California, rather than

Colorado; (4) move to suppress evidence obtained from Mr. Wolf’s home, given the

alleged lack of a search warrant; (5) move to suppress statements Mr. Wolf made during

the recorded conversation with Minor #1, as Minor #1 was allegedly acting as an agent of

the government, and (6) recognize the government’s failure of proof, since the indictment

was written in the conjunctive, therefore requiring proof of all elements in the aggregate.

       In ruling on Mr. Wolf’s petition, the district court discussed each of these claims,

ultimately concluding that they lacked merit and that Mr. Wolf’s counsel did not provide

deficient performance. The district court further rejected Mr. Wolf’s suggestion that he

was coerced into his plea as unsubstantiated, noting that the plea agreement and the

proceedings at the change of plea hearing fully supported the voluntary nature of his plea.

Finally, the district court concluded that even assuming counsel’s performance was
                                                 -4-
deficient, Mr. Wolf had failed to establish prejudice. Accordingly, the district court

denied Mr. Wolf’s petition and concluded no evidentiary hearing was warranted. A final

judgment against Mr. Wolf was entered three days later.

                                    II.   DISCUSSION

       We conclude that Mr. Wolf has failed to make a substantial showing of the denial

of a constitutional right and therefore deny his request for a COA. A federal prisoner

must obtain a COA as a jurisdictional prerequisite to challenge a federal district court’s

denial of habeas corpus relief. 28 U.S.C. § 2253(c)(1)(B); United States v. Harper, 545
F.3d 1230, 1233–34 (10th Cir. 2008). And we will issue a COA “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). This requires a habeas petitioner to “show[] that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks

omitted).

       Where, as here, a petitioner has entered a guilty plea, he may obtain a COA to

challenge the plea on the basis of ineffective assistance of counsel only where the

challenge relates to the validity of the plea (i.e. whether it was entered voluntarily and

knowingly)—not on the basis of “[a] miscalculation or erroneous sentence estimation by

defense counsel.” United States v. Parker, 720 F.3d 781, 787 n.9 (10th Cir. 2013)

(internal quotation marks omitted). In reviewing such a challenge, we use the two-part
                                                 -5-
test announced in Strickland v. Washington, 466 U.S. 668 (1984), under which “the

defendant must show that his counsel’s performance ‘fell below an objective standard of

reasonableness,’ and that the deficient performance resulted in prejudice.” United States

v. Gordon, 4 F.3d 1567, 1570 (10th Cir. 1993) (citation omitted) (quoting Strickland, 466
U.S. at 688). “In the context of a guilty plea, this requires defendant to show that

counsel’s deficient performance affected the outcome of the plea process and that there is

a reasonable probability that, but for counsel’s errors, he would not have pleaded guilty

and would have insisted on going to trial.” United States v. Clingman, 288 F.3d 1183,

1186 (10th Cir. 2002) (internal quotation marks and emphases omitted); see also United

States v. Viera, 674 F.3d 1214, 1219–20 (10th Cir. 2012) (denying COA where the

defendant failed to “show[] that, absent counsel’s alleged failure to advise him that he

would be deported, he would have gone to trial”).

       For Mr. Wolf to demonstrate prejudice on his ineffective assistance of counsel

claims, he was accordingly required to establish that the alleged errors of counsel

“affected the outcome of the plea process and that there is a reasonable probability that,

but for counsel’s errors, he would not have pleaded guilty and would have insisted on

going to trial.” Clingman, 288 F.3d at 1186 (internal quotation marks and emphases

omitted). Mr. Wolf failed to make this showing before the district court, and he likewise

fails to make this showing in requesting a COA from this court on appeal.

       On most of his claims, as the district court acknowledged, Mr. Wolf “is silent as to

whether he would have proceeded to trial.” On his Tenth Amendment and suppression
                                                -6-
claims, he suggests only that a plea under alternative circumstances would have been

more favorable. For instance, had counsel prevailed in raising a Tenth Amendment claim,

Mr. Wolf suggests the alternative state charges “would have carried a significantly lesser

sentence” than the federal charges he faced under 18 U.S.C. § 2251. He further argues

that suppression of the phone call “could have resulted in Counsel negotiating a far more

favorable plea deal” and that “the United States would have been unable to prosecute” his

case had counsel moved to suppress his statements to law enforcement. Not only are his

Tenth Amendment and suppression arguments legally unsound—as the district court

accurately explained—but in claiming that the plea arrangement may have been more

favorable, Mr. Wolf fails to carry his burden of demonstrating that, absent counsel’s

alleged errors, he would have instead opted for trial. Indeed, the overwhelming nature of

the evidence against Mr. Wolf suggests the opposite.

       This same conclusion applies to Mr. Wolf’s venue challenge. In claiming that

venue in Colorado was improper—an argument he waived in exchange for the

government’s agreement to drop Count One in the indictment—he argues incorrectly that

“prejudice is presumed.” In his briefing before this court, Mr. Wolf adds that the

exchange was of no benefit—that even though the government “dismiss[ed] a count with

a 30 year mandatory sentence” in exchange for waiving the venue challenge, “he ended

up receiving a 60 year sentence.” But Mr. Wolf fails to acknowledge that absent this

exchange, he very well may have received the additional thirty-year sentence and been

imprisoned for ninety years instead of sixty. And irrespective of his perception of the
                                                -7-
ultimate benefit of dropping Count One, Mr. Wolf advances no argument that, but for

counsel’s deficient performance, he would have rejected the plea deal and proceeded to

trial. Accordingly, his claim of prejudice here, as above, does not suffice.

       As a final matter, the district court properly concluded that no evidentiary hearing

was warranted. “District courts are entitled to some latitude with regard to evidentiary

hearings, and the standard is higher than notice pleading.” United States v. Cervini, 379
F.3d 987, 994 (10th Cir. 2004). “District courts are not required to hold evidentiary

hearings in collateral attacks without a firm idea of what the testimony will encompass

and how it will support a movant’s claim.” Id. We review the district court’s decision not

to conduct an evidentiary hearing on a collateral attack for an abuse of discretion.

Anderson v. Att’y Gen. of Kan., 425 F.3d 853, 861 (10th Cir. 2005). Given the conclusory

and unsubstantiated nature of the allegations in Mr. Wolf’s petition, the district court did

not abuse its discretion in concluding no evidentiary hearing was warranted.

                                  III.   CONCLUSION

       Because Mr. Wolf has failed to make a “substantial showing of the denial of a

constitutional right,” 28 U.S.C. § 2253(c)(2), we DENY his request for a COA and

DISMISS this appeal.

                                                  ENTERED FOR THE COURT


                                                  Carolyn B. McHugh
                                                  Circuit Judge


                                                -8-